Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an AFCP 2.0 pilot program request
The applicant has added dependent claim 6 and 7 into claim 1. 
International Patent Application Pub. No.: WO 2017/200433A1 to Matti that was filed in 2016.  
    PNG
    media_image1.png
    552
    707
    media_image1.png
    Greyscale

Matti discloses “ 1. (Currently Amended) A platooning control apparatus comprising: a navigation unit configured to guide an ego vehicle to a destination set by a driver; a driving module configured to drive the ego vehicle; and  (see paragraph 3 on page 1 where the vehicle can be an autonomous vehicle and in FIG. 1 the vehicle 100 provides a spacing to the bus and the second vehicle 100a) 
    PNG
    media_image2.png
    835
    803
    media_image2.png
    Greyscale

a control unit configured to primarily select a plurality of platooning groups based on the destination set in the navigation unit, (see claim 5 where the vehicle platoon 
analyze platooning information of the plurality of primarily selected platooning groups, the plurality of primarily selected platooning [[group]] groups being led by different leader vehicles, (see FIG. 1b where on the basis of one or more vehicles  a leader of one of the vehicles can be selected as a vehicle platoon leader; see FIG. 6 where the bus is the leader 602a that replaced with a second vehicle; The platoon vehicle 504 may be a leader vehicle of the platoon or any other vehicle therein that has been appointed to provide the platoon profile pp. however, if the leader has a new destination then the vehicle may be decided to not be suitable in that platoon and will drop off as on the index see claims 32-37 ) 
respectively, decide a platooning group among the plurality of primarily selected platooning groups based on accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, (see claims 2-5 where an amount of time that is a largest travel time distance before refueling or recharging is required to determine a characteristic of the vehicle platoon)  each of the accumulated platooning distances being a total platooning distance that each of the different leader vehicle is driven so far, and then control the driving module to drive the ego vehicle to join the decided platooning group, wherein: (see claims 2-5 where an amount of time that is a largest travel time distance before refueling or recharging is required to determine a characteristic of the vehicle platoon; for example, if the vehicle is needing a recharge in 3 miles as the battery is depleted then it will not be successful in joining and will be rejected from the platoon)
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group,  (see claims 22-23 where the amount of fuel or battery 
according to a location of the ego vehicle and a platooning trajectory
of the decided platooning group, and (see claim 5 where if there is a different destination then the vehicle will not join)
when a plurality of joining points are found, the control unit is configured to decide the joining point according to a distance to each of the joining points from the location of the ego (see claims 1-2) vehicle, traffic condition information of the joining point, (see claim 2 where a distance between two adjacent front and back vehicles is determined if the platoon should be joined as it is too close it will not join)an accident risk of the joining point, (see claim 2 where a distance between two adjacent front and back vehicles is determined if the platoon should be joined as it is too close it will not join) and a cost to the joining point. (see claim 33 where a vehicle that provides increased fuel saving is allowed to join while a vehicle that does not is not allowed to join; see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join and if the vehicle needs to stop in 10 miles to refuel then it may not be allowed to join as this is an increased cost) (see claims 1 -5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has an acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon otherwise they can wait for a closer or different travel distance and travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim 2; see page 10-17);
Therefore, the amendment raises new issues that require further consideration and/or search.

The amendment is not entered. 
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668